Fourth Court of Appeals
                                 San Antonio, Texas
                                        July 25, 2019

                                    No. 04-18-00808-CV

                                    Rodulfo J. MENDEZ,
                                         Appellant

                                              v.

                                     Jessica AGUIRRE,
                                           Appellee

                 From the 438th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011CI00963
                       Honorable Angelica Jimenez, Judge Presiding


                                       ORDER
       On July 11, 2019, we ordered the court reporter to file, on or before July 22, 2019, the
record of the September 28, 2018 hearing during which the trial court heard the Petition for
Enforcement of Property Division. On July 22, 2019, the court reporter filed a Notification of
Late Record in which the court reporter states “There was no record taken in this case on
September 28, 2018.”

      The appellate record is complete. Accordingly, appellant’s brief is due on or before
August 22, 2019.


                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of July, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court